Citation Nr: 1034935	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-34 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to September 
1955.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

Although the RO has determined that new and material evidence has 
been received to reopen the claim for service connection for 
tinnitus, the Board has a jurisdictional responsibility to make 
an independent determination as to whether new and material 
evidence has been received.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Therefore, the issue has been characterized as 
noted on the title page.  In the Board's view, its determination 
in this regard would be premature prior to the development 
directed in this remand, as it could result in a prejudicial 
final adjudication prior to affording the Veteran the assistance 
in the development of his claim required by statute and VA 
regulations.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. 
§ 3.159(c)-(c); Bernard v. Brown, 4 Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

There are of record several audiological reports of evaluation 
and treatment.  During treatment the Veteran's tinnitus has 
raised concerns beyond sensorineural hearing loss, since it 
includes a unilateral pulsing sound in the left ear.  VA 
treatment records indicate that the Veteran has received work-ups 
by VA cardiology and/or otolaryngology physicians, including an 
ultrasound of the neck and possibly an MRI.  See, e.g., December 
2004 VA audiology report; December 2006 audiology report; 
December 2006 addendum note to audiology report by otolaryngology 
staff physician; last page of statement from Veteran received in 
July 2007 indicating that VA ultrasound of neck had been 
conducted and MRI had been ordered.  Because these records would 
pertain specifically to the etiology of the condition for which 
the Veteran seeks service connection and are in the possession of 
VA, they must be associated with the claims file prior to final 
adjudication of the claim for service connection for tinnitus.  
38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)-(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran's representative, in an August 2010 
Informal hearing Presentation, noted that it had been since June 
2007 that the Veteran had been afforded a VA examination to 
ascertain the severity of his bilateral hearing loss, and 
asserted that a new examination should be scheduled to determine 
whether the Veteran's hearing loss had worsened since that time.  
Further, in December 2007, the United States Court of Appeals for 
Veterans Claims held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final VA 
examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  This was not accomplished at the June 2007 VA 
examination.  Accordingly, the Veteran must be provided a new VA 
examination to determine the severity of his bilateral hearing 
loss and its impact on his occupational and social functioning 
and daily activities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated or examined him for hearing loss, 
tinnitus or other ear disease from the date of 
his discharge from active service forward.

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain records 
from each health care provider the Veteran 
identifies.  

(b) The records sought must include all 
records of VA audiological treatment, ENT 
treatment, and cardiovascular treatment, to 
include any ultrasounds of the neck region 
such as of the carotid artery, or MRIs of the 
neck or head, from 2003 forward.

(c) The Veteran should also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO/AMC.

2.  Schedule the Veteran for a VA 
audiological examination for the purpose of 
ascertaining the current severity of his 
service-connected bilateral hearing loss.

(a) The examiner must review the claims 
file and indicate that the claims file was 
reviewed in the examination report.

(b) The examiner must describe the impact 
of the Veteran's service-connected 
bilateral hearing loss on his social and 
occupational functioning and daily 
activities.

3.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

